Citation Nr: 0704841	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-41 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for an adjustment disorder with depressed mood and 
alcohol dependence prior to May 14, 2005.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for an adjustment disorder with depressed mood and 
alcohol dependence from May 14, 2005.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of removal of venereal warts with diminished 
sensation of glans penis.

4.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Newark, New 
Jersey, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The evaluation for the veteran's adjustment disorder was 
increased during the course of his appeal.  The new 
evaluation was not effective from the original date of 
service connection, and the veteran has not indicated that he 
is satisfied with the increase.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the veteran's appeal 
remains before the Board. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  Prior to May 14, 2005, the evidence shows that the 
veteran's adjustment disorder was productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms such as depressed mood and 
sleep impairment, but was not productive of occupational and 
social impairment with reduced reliability and productivity 
due to sleep impairment, depression, and flattened affect.  

2.  From May 14, 2005, the evidence shows that the veteran's 
adjustment disorder has been productive of occupational and 
social impairment with reduced reliability and productivity 
due to sleep impairment, depression, and flattened affect.  
He does not have deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.

3.  The residuals of removal of venereal warts with 
diminished sensation of glans penis include hypopigmentation 
without scarring, and loss of sensation.  

4.  The veteran has near complete erectile dysfunction but no 
penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for an adjustment disorder were not met prior to May 
14, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Code 9440 (2006). 

2.  The criteria for an evaluation in excess of 50 percent 
for an adjustment disorder have not been met since May 14, 
2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, 
Code 9440. 

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of removal of venereal warts with 
diminished sensation of glans penis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, Code 
7804 (2006).

4.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.20, 4.21, 4.31, 4.115b, Diagnostic Code 
7522 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided preadjudication VCAA notice by 
letter dated in September 2003 for the veteran's initial 
claim for service connection for a psychiatric disability 
secondary to his service connected disability.  
Preadjudication notice for the remaining issues was supplied 
in February 2004.  Additional VCAA notification was provided 
in January 2005 and August 2005.  These notices included the 
type of evidence needed to substantiate the claims for 
increased evaluations.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the veteran was told to provide any evidence in his 
possession that pertained to the claim.  


The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  Information 
regarding the final two elements was provided to the veteran 
in October 2006, which was after the initial adjudication of 
the veteran's claims.  However, the veteran's claims were 
readjudicated in November 2006, which remedied any deficiency 
in the timing of this notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  Therefore, despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

As this appeal includes claims for higher initial evaluations 
assigned with the grant of service connection, the portion of 
the notice pertaining to what is required to substantiate a 
claim for increased evaluation was not supplied until after 
the initial rating decisions.  The Court has held, however, 
that once service connection is granted the claim is 
substantiated and further VCAA notice as to an initial rating 
is not required.  Dingess v. Nicholson, 19 Vet. App. at 490-
1.  To the extent that notice was required, the timing 
deficiency was remedied by the RO's readjudication of the 
claims after sending notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded recent VA examinations of his disabilities, and all 
pertinent VA records have been obtained.  Records from the 
Social Security Administration have also been obtained.  All 
private medical records have been obtained with the exception 
of records from one source identified by the veteran.  In 
that case, the RO has made multiple requests for these 
records, has notified the veteran of the unavailability of 
these records, and has afforded him the opportunity to obtain 
and submit these records on his own.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Higher Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the appeal of the evaluations for 
adjustment disorder and erectile dysfunction involves the 
veteran's dissatisfaction with the initial rating for his 
disabilities assigned following the grant of service 
connection.  The Court has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all findings 
specified.  Findings sufficiently characteristic to identify 
the disease and disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Adjustment Disorder

Entitlement to service connection for an adjustment disorder 
with depressed mood and alcohol dependence as secondary to 
the service connected residuals of removal of venereal warts 
with diminished sensation of the glans penis was established 
in an October 2003 rating decision.  A 30 percent evaluation 
was assigned, effective from March 22, 2002.  The evaluation 
was increased to 50 percent in a July 2005 rating decision, 
effective May 14, 2005.  

A chronic adjustment disorder is evaluated under the General 
Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9440.  

The evidence includes the report of a VA examination for 
mental disorders conducted in September 2003.  The veteran's 
stressors included the development of venereal warts during 
service.  He reported subjective complaints of depression due 
to his erectile problems.  He said he had diminished interest 
in life, poor sleep, poor energy, and poor concentration.  
These symptoms occurred two or three times a week and were 
mild to moderate in nature.  The veteran had been employed in 
a warehouse but was on disability as a result of an injury to 
his shoulder.  The veteran had never been married, but 
reported being close to his mother, brother, and other 
relatives.  He also had a number of friends with which he 
socialized.  His medical history was significant for erectile 
dysfunction and skeletal problems.  He spent his spare time 
swimming.  

On mental status examination, the veteran was dressed 
casually and he was cooperative.  His mood was depressed and 
his affect was blunted.  The veteran's speech was normal and 
there were no perceptual problems.  Thought process and 
content were normal, and there was no suicidal or homicidal 
ideation.  The veteran was oriented, and his insight, 
judgment, and impulse control were all fair.  The summary of 
findings included symptoms of adjustment disorder stemming 
from venereal problems.  He was able to work and appeared to 
have a supportive social network.  The diagnosis was 
adjustment disorder with depressed mood, and alcohol 
dependence, in remission.  The Global Assessment of 
Functioning (GAF) was 65, and the examiner stated the veteran 
had mild to moderate symptoms.  The examiner opined that the 
veteran's psychiatric condition was related to his venereal 
warts, and that the alcohol dependence was related to the 
adjustment disorder.  

VA treatment records dated 2004 to 2005 show that the veteran 
was followed for his adjustment disorder.  

At a September 2004 psychological consultation, the veteran 
reported erectile problems for the previous 30 years.  His 
psychiatric history was notable for alcohol abuse and 
dependence, with periods of sobriety.  His current use was 
about three beers on weekends.  

The veteran reported a "near suicide attempt" while 
drinking in 1995, but denied current feelings of hopelessness 
or suicide.  He had previously been physically active and 
enjoying life during his periods of sobriety, but his 
activities were now more restricted.  He had been involved in 
a three year relationship with a woman, but this appeared to 
be faltering due to sexual difficulties.  

The veteran presented with persistent sexual dysfunction in 
which several physiological, psychological and social factors 
exert a combined role.  His mood was dysphoric due to 
unemployment and the prospect of permanent disability due to 
multiple orthopedic problems.  

March 2005 treatment records note the veteran had a long 
history of depression and alcohol dependence.  He reported 
feeling depressed for the previous two weeks since he had 
stopped using his medication.  He also reported problems in 
falling asleep.  

The veteran reported a history of alcohol and cocaine abuse 
in the past but had been sober for many years.  He denied any 
thoughts of hurting himself or others.  On mental status 
examination, the veteran was calm and cooperative.  His mood 
was mildly depressed and his affect was appropriate.  Speech 
was clear, logical and goal oriented.  The veteran denied 
suicidal and homicidal ideations.  There were no delusions or 
hallucinations, and his insight and judgment were fair.  The 
impression was a major depressive disorder, moderate, 
recurrent, and alcohol and cocaine abuse in remission.  

The veteran was seen for his maintenance medication renewal 
in April 2005.  He believed the medication was beneficial.  
He was not experiencing any acute symptoms.  The GAF score 
was 55.  

At a May 2005 hearing before RO personnel in May 2005, the 
veteran testified that he no longer drank.  His daily 
activities consisted of watching television, listening to 
music, or reading.  He had some friends whom he din not see 
very often, and had a non-sexual relationship with a woman.  
He also reported sleep difficulties.

The veteran underwent a VA examination for mental disorders 
in May 2005.  The claims folder was reviewed by the examiner.  
The veteran reported that he was somewhat better since he 
started taking Zoloft, but he still had poor energy and 
concentration, as well as disturbances in his sleep and 
feelings of worthlessness.  His symptom of depression was 
mainly secondary to his erectile dysfunction.  The veteran 
had a relationship with his brother and cared for his mother, 
but other than that appeared to have a few acquaintances but 
no close friends.  

On mental status examination, the veteran's mood was 
depressed and his affect was blunted.  Speech was normal 
without perceptual problems.  Thought process and content 
were also normal.  There were no suicidal or homicidal 
ideations.  He was oriented, and his insight, judgment, and 
impulse control were fair.  The veteran was noted to spend 
most of his time alone.  He could care for his activities of 
daily living.  He could not work due to back problems.  The 
diagnoses included adjustment disorder with depressed moods, 
secondary to erectile dysfunction, and alcohol dependence in 
remission.  His GAF was 45, and his symptoms were considered 
moderately severe.  The examiner opined that the veteran's 
psychiatric symptoms do not prevent him from being employed.  

Prior to May 14, 2005

The veteran displayed a flattened affect in September 2003, 
although his affect was appropriate in March 2005.  He also 
reported diminished interest in life, with poor concentration 
and energy.  However, the remaining symptomatology listed for 
a 50 percent evaluation was not present.  The veteran's 
speech was normal on every examination during this period.  
There was no evidence of difficulty in understanding complex 
commands or impairment of memory.  The veteran's judgment was 
considered fair, and his thinking was normal on all 
examinations.  

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria, the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

The September 2003 VA examiner opined that the veteran had a 
supportive social network.  The veteran's symptoms during 
this period included depression and sleep impairment, which 
are symptoms that are included among the criteria for a 30 
percent rating.

The veteran's GAF scores during this period ranged from 55 to 
65.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  A score of 61 to 70 indicates some 
mild symptoms (e.g. depressed mood and some insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
impairment in social, occupational or occupational 
functioning (e.g. few friends, conflicts with coworkers).  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-
IV); 38 C.F.R. §§ 4.125, 4.130 (2006).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

The Board finds that these GAF scores and the reported 
symptoms demonstrate only mild to moderate disability and do 
not support an evaluation in excess of 30 percent.  Moreover, 
the Board notes that while there was some change in the GAF 
score between 2003 and 2005, the symptoms that were described 
by the examiners were consistent.  Therefore, there is no 
basis for an increased evaluation for the veteran's 
adjustment disorder prior to May 14, 2005.  38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9440.  

After May 14, 2005

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

The May 2005 VA examination showed that the veteran had a 
depressed mood, but had fair judgment and impulse control 
were fair.  There was no evidence that the veteran neglected 
his appearance or hygiene.  He maintained family 
relationships, and the examiner opined that his psychiatric 
symptoms did not render him unemployable.  While there are 
impairments in several of the areas listed in the criteria 
for a 70 percent rating, impairments, are contemplated in the 
criteria for a 50 percent rating.  Although the veteran's GAF 
score of 45 is indicative of serious symptoms (See DSM-IV), 
the examiner described the symptoms as only moderately 
severe.  Therefore, as few if any of the criteria for a 70 
percent evaluation are present, entitlement to an increased 
evaluation is not warranted.  38 C.F.R. § 4.130, Code 9440.

Residuals of Removal of Venereal Warts

Entitlement to service connection for the residuals of the 
removal of venereal warts with diminished sensation of the 
glans penis was established in July 1989.  A 10 percent 
evaluation was assigned for this disability, which currently 
remains in effect.  

The disability is evaluated under the rating code for scars 
that are superficial and painful on examination.  A 10 
percent evaluation is warranted for such a scar, and this is 
the highest evaluation available.  38 C.F.R. § 4.118, Code 
7804.  Note (1) to this rating code defines a superficial 
scar as one not associated with underlying soft tissue 
damage.  

The veteran was afforded a VA genitourinary examination in 
August 2004.  He was noted to have developed genital warts on 
the inner aspect of his foreskin during service.  This was 
treated on a weekly basis for six or eight months with 
topical podophyllin.  The treatments were painful and would 
cause rapid swelling of the area, which would go down the 
following day.  After these treatments failed to work, the 
warts were excised and cauterized.  There had been no 
recurrence of the warts.  However, the veteran was concerned 
that he had no sensation in his penis since the treatments.  

On examination, the genitalia were uncircumcised.  The 
foreskin was easily retractable.  There were no scarring or 
warts present.  The glans appears healthy and the meatus 
normal.  On testing for sensation, the veteran showed 
diminished awareness of sensation to light touch as well as 
pinprick.  The assessment was history of penile warts, 
treated in service with podophyllin.  In addition, there was 
subsequent loss of sensation in the penis and long standing 
erectile dysfunction.  

In a September 2004 addendum to the August 2004 examination, 
the examiner noted that a literature review had failed to 
find a listing of adverse reactions for podophyllin that 
included loss of penile sensation or erectile dysfunction.  

The veteran underwent an additional VA examination in June 
2005.  This noted in relevant part that the glans had no 
lesions.  However, there was peripheral hypopigmentation near 
the corona.  There was decreased sensation to pinprick and 
soft stimulation across the glans.  The impression included 
decreased sensation of glans penis, which was at least as 
likely as not caused by previous podophyllin treatments.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for the 
veteran's residuals of removal of venereal warts.  The 
examinations have been negative for evidence of scars as a 
result of this removal.  In addition, the veteran is already 
in receipt of the highest evaluation available under the 
appropriate rating code for this disability.  As the maximum 
scheduler evaluation is in effect, no additional discussion 
of this rating code is necessary.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1995).  

The Board has considered the evaluation of the veteran's 
disability under other rating codes for scars, but is unable 
to find a code that is more appropriate.  There is no 
evidence for deep or unstable scarring or of scarring greater 
than 144 square inches.  As noted above, scarring was not 
found on either of the examinations.  Therefore, 38 C.F.R. 
§ 4.118, Codes 7801, 7802, and 7803 do not apply.  The rating 
code for limitation of function of the affected part has also 
been considered.  In this regard, the Board notes that 
entitlement to service connection for erectile dysfunction 
has been separately established, and the evaluation for this 
disability will be considered below.  An additional 
evaluation for erectile dysfunction under the rating code for 
limitation of function cannot be assigned.  See 38 C.F.R. 
§ 4.14.  Although the veteran has some urological complaints, 
there is no evidence that these are related to his service 
connected disability, and the veteran has not contended 
otherwise.  Therefore, this rating code is not for 
consideration.  38 C.F.R. § 4.118, Code 7805.  As the veteran 
is in receipt of the highest evaluation available under the 
appropriate rating code, there is no basis for an increased 
evaluation.  

Erectile Dysfunction

Entitlement to service connection for erectile dysfunction as 
secondary to the veteran's service connected adjustment 
disorder with depressed mood was established in an October 
2005 rating decision.  This decision assigned a zero percent 
evaluation for erectile dysfunction, effective from February 
2005.  It also awarded special monthly compensation for loss 
of use of a creative organ.

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.115b, Code 7522, which provides a 20 percent rating for 
penis deformity with loss of erectile function.

The rating code does not have an entry solely for erectile 
dysfunction.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

At the June 2005 VA genitourinary examination, the veteran 
had complaints of decreased ability to obtain and maintain an 
erection.  The history of venereal warts and treatment with 
podophyllin in service was noted.  The veteran had tried oral 
medications for erectile improvement, but this was not 
adequate enough to improve penetration.  The veteran reported 
that he had achieved an erection that would allow penetration 
only once in the past three years.  More success was noted on 
oral intercourse.  He had tried a penile injection, but this 
resulted in a large hematoma.  A vacuum erection device and 
constriction ring had not been effective.  A penile implant 
was under consideration.  

No deformity of the penis was reported, although it was noted 
that there was hypopigmentation, and foreshortening of the 
prepuce.  Following physical examination, the impressions 
included erectile dysfunction, unclear etiology, and 
difficulty obtaining orgasm, which was at least as likely as 
not related to his depression.  

VA outpatient treatment records also describe no deformity of 
the penis.

The first requirement for the 20 percent evaluation is a 
deformity of the penis, and the second is erectile 
dysfunction.  The evidence clearly shows that the veteran has 
erectile dysfunction.  The use of Viagra and other therapies 
apparently provides little relief.  The veteran is in receipt 
of special monthly compensation for loss of use of a creative 
organ.

There is no evidence that the veteran has deformity of the 
penis.  He has not testified to such deformity and the 
medical evidence does not disclose a deformity.  In the 
absence of penile deformity, he does not meet the criteria 
for a compensable evaluation.


The veteran does not have to display every symptom listed 
under a rating code in order to receive an increased 
evaluation.  If his symptoms more nearly resemble that of the 
next highest evaluation, then an increased rating is 
warranted.  38 C.F.R. §§ 4.7, 4.21.  Here the veteran only 
has one of the two symptoms required for a compensable 
evaluation under 38 C.F.R. § 4.115b, Code 7522.  

The only other symptoms involving the penis are compensated 
by the separate 10 percent rating for residuals of the wart 
removal with diminished sensation.  It would be impermissible 
pyramiding to consider these same symptoms in evaluating the 
erectile dysfunction.  38 C.F.R. § 4.14 (2006).

Absent any showing of penile deformity, the preponderance of 
the evidence is against an initial compensable evaluation for 
erectile dysfunction. 



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for an adjustment disorder with depressed mood and alcohol 
dependence prior to May 14, 2005 is denied. 

Entitlement to an initial evaluation in excess of 50 percent 
for an adjustment disorder with depressed mood and alcohol 
dependence from May 14, 2005 is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of removal of venereal warts with diminished 
sensation of glans penis is denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


